OPINION — AG — **** PRIVATE NON PROFIT CORPORATION — RECEIPT OF STATE OR FEDERAL FUNDS FOR ADMINISTERING GOVERNMENT PROJECT **** THERE IS NO PROHIBITION OF A PRIVATE NON PROFIT OKLAHOMA CORPORATION RECEIVING EITHER STATE OR FEDERAL FUNDS AS A SUB GRANTEE FOR THE PURPOSE OF ADMINISTERING GOVERNMENT SUPPORTED YOUTH PROJECTS, IF THE APPROPRIATION IS AFFECTED WITH A PUBLIC INTEREST, IS NOT IN THE NATURE OF A GIFT, BUT IN THE NATURE OF A CONTRACTUAL OBLIGATION, AND CONSIDERATION IS RECEIVED BY THE STATE THROUGH A FULFILLING OF SAID CONTRACTUAL OBLIGATIONS BY THE NON PROFIT CORPORATION, AND THE STATE RETAINS THE POWER TO TERMINATE THE RELATIONSHIP WITH THE NON PROFIT CORPORATION IF IT DETERMINES THAT SAID CONTRACTUAL OBLIGATIONS ARE NOT BEING PROPERLY FULFILLED. CITE: ARTICLE X, SECTION 14, ARTICLE X, SECTION 19 (ODIE NANCE)